Bates, Judge,
delivered the opinion of the court.
In this case there was no evidence to support the verdict for the amount for which it was given. The judgment will therefore be reversed, and a judgment entered here for the proper amount; but as the appeal was on account of an error which affected the appellant in a very trifling sum, the costs will be awarded against him.
Judgment reversed, and judgment entered here for the sum of thirty dollars, and judgment against the appellant for the costs of this court.
Judges Bay and Dryden concur.